Weltner, Justice.
Idus Parks was convicted of murder by stabbing to death James Shaw, and was sentenced to life imprisonment.1
Parks’ only enumerations of error concern the sufficiency of the evidence.
The evidence shows that on August 1, 1985, Parks and others were in the downtown area of Atlanta, and that Parks had stated “he wanted to go find James [Shaw] because he wanted to get James.” Observing Shaw, Parks told one of his companions to hand him a knife. Upon confronting Shaw, another companion held a pistol to Shaw’s head, whereupon Parks and Shaw began to struggle, falling to the ground. Shaw then stood up, holding his chest, and exclaimed “Oh, my God, why did you have to do that?” He fell to the ground bleeding from a knife wound in the chest. Parks fled, and was not *413arrested until some ten weeks later.
Decided November 12, 1986.
Viveca R. Burns, Sheila R. Tyler, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Assistant District Attorney, Michael J. Bowers, Attorney General, Dennis R. Dunn, Assistant Attorney General, for appellee.
Parks testified that the fatal weapon was not his, but belonged to Shaw, and that all he did was defend himself. Parks’ version of the struggle was that at all times the knife was in Shaw’s hand, that during the struggle Parks turned Shaw’s hand to move the point away from his chest, and that the knife went into Shaw’s chest while it was still in Shaw’s grasp. A medical examiner testified that in addition to the fatal wound to Shaw’s chest, there were two other knife wounds on the back of his body.
Based on the evidence in the record a rational trier of fact reasonably could have found the defendant guilty beyond a reasonable doubt of malice murder. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).

Judgment affirmed.


All the Justices concur.


 Parks was indicted on November 19, 1985. He was found guilty and sentenced on April 23, 1986. The transcript was certified by the court reporter on June 18, 1986. Parks’ motion for new trial was filed on May 19, 1986, and was denied on July 14, 1986. Defendant’s notice of appeal was filed on July 28, 1986; This appeal was docketed in this court on August 8, 1986, and was submitted without argument on September 22, 1986.